Citation Nr: 1140569	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  07-37 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for left hip bursitis secondary to service-connected left foot disability. 

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected left ankle disability. 

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected left foot disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to April 2004. 

This case comes before the Board of Veterans Appeals (Board) on appeal of an August 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2010, and a copy of the transcript is of record.

This case was previously before the Board in April 2010 and was remanded for the collection of records and for the Veteran to undergo a VA examination.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the April 2010 remand, the Board instructed the RO to obtain the Veteran's treatment records from the VA clinic in Salem, Oregon.  These records are not currently on file and must be obtained. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). To date, no effort to obtain these records is contained within the claims file.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must take appropriate action to contact the Veteran and ask her to provide any additional evidence relevant to the issues currently on appeal, to include the names, addresses and approximate dates of treatment for any health care providers, including VA, who may possess additional medical records since the most recent evidence in February 2009 pertinent to any of the claims currently on appeal. Specifically, the RO/AMC must obtain the Veteran's treatment records from the VA clinic in Salem, Oregon.  After obtaining any necessary authorization from the Veteran for the release of her private medical records, the RO/AMC should obtain and associate with the file all records that are not currently on file. 

If the RO/AMC is unsuccessful in obtaining any such records identified by the Veteran, it will inform the Veteran of this and request her to provide a copy of the outstanding medical records if possible.

2. The RO/AMC must then readjudicate the claims of service connection for bursitis of the left hip and increased ratings for left foot and left ankle disorders to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and her representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and her representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



